


 

Exhibit 10.24

 

LOUISIANA-PACIFIC CORPORATION

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Amended and Restated Effective January 1, 2008

 

 

--------------------------------------------------------------------------------


 

LOUISIANA-PACIFIC CORPORATION

 

SUPPLEMENTAL EXECUTIVE RETIREMENT PLAN

 

Amended and Restated Effective January 1, 2008

 

 

1.             PURPOSE; EFFECTIVE DATE

 

The purpose of this Supplemental Executive Retirement Plan (the “Plan”) is to
provide supplemental retirement and death benefits for certain key employees of
Louisiana-Pacific Corporation (the “Corporation”) and certain of its subsidiary
companies.  It is intended that the Plan will aid in retaining and attracting
employees of exceptional ability by providing them with these benefits. The Plan
became effective as of July 1, 1997, was amended and restated as of January 1,
2000, January 1, 2002, May I, 2002, September 1, 2004, and January 1, 2005, and
is further amended and restated as of January 1, 2008 as set forth herein.

 

2.             DEFINITIONS

 

For the purposes of the Plan, the following terms shall have the meanings
indicated, unless the context clearly indicates otherwise:

 

2.1           Acquiring Person.  An “Acquiring Person” or a “Person” means any
individual, entity or group within the meaning of Section 13(d)(3) or
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”).

 

2.2           Accumulated with Interest.  “Accumulated with Interest” means to
project Qualified and Other Plan Accounts amounts from one date to a subsequent
date assuming an interest rate of seven percent (7%) compounded annually.

 

2.3           Actuarial Equivalent.  “Actuarial Equivalent” means equality in
value of the aggregate amounts expected to be received under different forms and
timing of payment, which shall be determined by using the Pension Benefit
Guaranty Corporation Lump Sum Interest Rate for Private Sector Payments (as
published in appendix C of 29 CFR 4022, or any successor or replacement rate)
and the UP84 Mortality Table set back four (4) years for males and females. For
purposes of calculating an Actuarial Equivalent for a Participant’s benefits,
the interest rate assumptions and calculation methodology will be made in the
manner described on Appendix A to the Plan, which Appendix may be modified from
time to time by the Committee.

 

2.4           Beneficiary.  “Beneficiary” means the person, persons or entity
entitled under Article VI to receive any Plan benefits payable after a
Participant’s death.

 

1

--------------------------------------------------------------------------------


 

2.5           Benefit Commencement Date.  “Benefit Commencement Date” means the
date specified by a Participant in his or her Form and Time of Benefit Election
as described in Section 5.7(c) with respect to any Early Retirement, Early
Termination, or Change in Control Benefit that may become payable to the
Participant.

 

2.6           Board.  “Board” means the Board of Directors of the Corporation.

 

2.7           Change in Control.  “Change in Control” means:

 

(a)           The acquisition by an Acquiring Person of beneficial ownership
(within the meaning of Rule 13d-3 promulgated under the Exchange Act) of 20% or
more of either (i) the then outstanding shares of common stock of Corporation
(the “Outstanding Corporation Common Stock”) or (ii) the combined voting power
of the then outstanding voting securities of Corporation entitled to vote
generally in the election of directors (the “Outstanding Corporation Voting
Securities”); provided, however, that for purposes of this subsection (a), the
following acquisitions will not constitute a Change in Control: (i) any
acquisition directly from Corporation, (ii) any acquisition by Corporation,
(iii) any acquisition by any employee benefit plan (or related trust) sponsored
or maintained by Corporation or any corporation controlled by Corporation or
(iv) any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this definition; or

 

(b)           Individuals who, as of January 1, 2008, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
Board; provided, however, that any individual becoming a director subsequent to
January 1, 2008, whose election, or nomination for election by Corporation’s
shareholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board will be considered as though such individual
were a member of the Incumbent Board, but excluding, for this purpose, any such
individual whose initial assumption of office occurs as a result of an actual or
threatened election contest with respect to the election or removal of directors
or other actual or threatened solicitation of proxies or consents by or on
behalf of a Person other than the Board; or

 

(c)           Consummation by Corporation of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of Corporation or the acquisition of assets of another entity (a
“Business Combination”), in each case, unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 60% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction

 

2

--------------------------------------------------------------------------------


 

owns Corporation or all or substantially all of Corporation’s assets either
directly or through one or more subsidiaries) in substantially the same
proportions as their ownership, immediately prior to such Business Combination,
of the Outstanding Corporation Common Stock and Outstanding Corporation Voting
Securities, as the case may be, (ii) no Person (excluding any employee benefit
plan (or related trust) of Corporation or such corporation resulting from such
Business Combination) beneficially owns, directly or indirectly, 20% or more of,
respectively, the then outstanding shares of common stock of the corporation
resulting from such Business Combination or the combined voting power of the
then outstanding voting securities of such corporation except to the extent that
such ownership existed prior to the Business Combination and (iii) at least a
majority of the members of the board of directors of the corporation resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board,
providing for such Business Combination; or

 

(d)           Approval by the shareholders of Corporation of a complete
liquidation or dissolution of Corporation.

 

2.8           Committee.  “Committee” means the Committee appointed by the
Corporation to administer the Plan pursuant to Section 7.

 

2.9           Compensation.  “Compensation” means base pay and annual cash
incentive bonuses paid to a Participant during the calendar year, before
reduction for amounts deferred under the Louisiana-Pacific Executive Deferred
Compensation Plan or any other salary reduction program. Compensation does not
include expense reimbursements, any form of noncash compensation or benefits,
stock option income, group life insurance premiums, severance pay, or any other
payments or benefits other than base pay and annual cash incentive bonuses.

 

2.10         Corporation.  “Corporation” means Louisiana-Pacific Corporation, a
Delaware corporation, or any successor to the business thereof.

 

2.11         Deferred Retirement Date.  “Deferred Retirement Date” means the
first day of the month coincident with or next following the Participant’s
termination of employment with the Employer if it occurs after the Participant’s
Normal Retirement Date.

 

2.12         Disability.  “Disability” means a physical or mental condition
which, in the opinion of the Committee, prevents an employee from satisfactorily
performing employee’s usual duties for Employer. The Committee’s decision as to
Disability will be based upon medical reports and/or evidence satisfactory to
the Committee.  In no event shall a Disability be deemed to occur or to continue
after a Participant’s Normal Retirement Date.

 

2.13         Early Retirement Date.  “Early Retirement Date” means the date on
which the Participant terminates employment with the Employer if it occurs on or
after the first

 

3

--------------------------------------------------------------------------------


 

day of the month coincidental with or next following a Participant’s attainment
of age fifty-five (55) and completion of five (5) Years of Participation, but
prior to his Normal Retirement Date.

 

2.14         Employer.  “Employer” means the Corporation and any affiliated or
subsidiary company of the Corporation which is organized under the laws of any
state of the United States.

 

2.15         Final Average Compensation.  “Final Average Compensation” means the
Participant’s Compensation during the sixty (60) consecutive complete calendar
months of paid employment out of the last one hundred twenty (120) months of
employment with the Employer in which the Participant’s Compensation is the
highest divided by sixty (60).  If a Participant’s number of complete calendar
months of paid employment with the Employer is less than sixty (60), the
Participant’s Final Average Compensation shall be the monthly average of all
such complete calendar months of paid employment.

 

2.16         Final Compensation.  “Final Compensation” means a Participant’s
base pay for the twelve (12) months prior to termination of employment with the
Employer, plus the average annual cash incentive bonus paid the last three
(3) years, divided by twelve (12). If the Participant has not been a Participant
in the Employer’s annual incentive plan for three (3) full years or been an
employee for a full twelve (12) months, then the preceding determination shall
be adjusted pro rata.

 

2.17         Form and Time of Benefit Election.  “Form and Time of Benefit
Election” means an election by a Participant pursuant to Section 5.7(c) by which
the Participant elects one of the forms of benefit payments described in
Section 5.7(a) and specifies a Benefit Commencement Date with respect to any
Early Retirement, Early Termination, or Change in Control Benefit that may
become payable to the Participant.

 

2.18         Involuntarily Terminated.  “Involuntarily Terminated” means
termination by the Employer of a Participant’s employment other than for Cause
or Disability or termination of employment by the Participant for Good Reason. 
For this purpose, (1) “Cause” shall mean (a) the willful and continued failure
of the Participant to perform substantially the Participant’s duties with the
Employer (other than any such failure resulting from incapacity due to physical
or mental illness), after a written demand for substantial performance is
delivered to the Participant by the Chief Executive Officer of the Corporation
(“CEO”) or the Board which specifically identifies the manner in which the CEO
or the Board believes that the Participant has not substantially performed such
duties or (b) the willful engaging by the Participant in illegal conduct or
gross misconduct which is materially and demonstrably injurious to the Employer
and (2) “Good Reason” shall mean any action by the Employer that results in
(a) any material diminution in the Participant’s employment position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities or (b) a relocation of the Participant’s employment position to
a physical location that is 50 miles or more from the Participant’s prior
employment location.

 

4

--------------------------------------------------------------------------------


 

2.19         Normal Retirement Date.  “Normal Retirement Date” means the first
day of the month coincident with or next following the Participant’s attainment
of age sixty-two (62).

 

2.20         Participant.  “Participant” means any individual who is
participating or has participated in the Plan as provided in Section 3.

 

2.21         Qualified and Other Plan Accounts.  “Qualified and Other Plan
Accounts” means a Participant’s (1) ESOT, ESOT Transfer, Matching, Profit
Sharing and Frozen Profit Sharing Accounts under the Louisiana-Pacific Salaried
401(k) and Profit Sharing Plan, (2) accrued benefits attributable to employer
contributions under the Louisiana-Pacific Corporation Retirement Account Plan
and any other employee pension benefit plan maintained by the Employer,
(3) Qualified Plan Supplemental Credit Account under the Louisiana-Pacific
Corporation 2004 Executive Deferred Compensation Plan (the “EDCP”) (4) Qualified
Plan Makeup Credit Account under the EDCP; (5) Employer Matching Contribution
Account under the EDCP; and (6) any account plan defined as a “Qualified and
Other Account Plan” under the terms of the Plan as in effect prior to
September 1, 2004.

 

2.22         Retirement.  “Retirement” means a Participant’s termination of
employment with the Employer at the Participant’s Early Retirement Date, Normal
Retirement Date, or Deferred Retirement Date.

 

2.23         Spouse.  “Spouse” means a Participant’s wife or husband who is
lawfully married to the Participant at the time of the Participant’s death.

 

2.24         Supplemental Retirement Benefit.  “Supplemental Retirement Benefit”
means the benefit determined under Section 5 of this Plan.

 

2.25         Target Retirement Percentage.  “Target Retirement Percentage” means
the percentage of Final Average Compensation which will be used as a target from
which other forms of retirement benefits are subtracted, as provided in
Section 5, to arrive at the amount of the Supplemental Retirement Benefit
actually payable to a Participant. This percentage shall equal fifty percent
(50%) multiplied by a fraction, the numerator of which is the Participant’s
Years of Credited Service, not to exceed fifteen (15), and the denominator of
which is fifteen (15). The adjusted Target Retirement Percentage shall be
rounded to four (4) decimal places.

 

2.26         Years of Credited Service.  “Years of Credited Service” means the
whole number of years of vesting service credited under the provisions of the
Louisiana-Pacific Corporation Retirement Account Plan.

 

2.27         Years of Participation.  “Years of Participation” means the number
of twelve (12) month periods the   Participant has been a Participant in the
Plan as set out in Section 3.1(b) of the Plan. For the individuals who became
initial Participants as of July 1, 1997, Years of Participation shall be
measured from January 1, 1997.

 

5

--------------------------------------------------------------------------------


 

3.             PARTICIPATION AND VESTING

 

3.1           Eligibility and Participation.

 

(a)           Eligibility.  Employees eligible to participate in the Plan shall
be those employees of an Employer who are designated as Participants by the
Chief Executive Officer of the Corporation and whose participation in the Plan
is approved by the Committee; provided, that the participation of an employee
who is an executive officer of the Corporation for purposes of Section 16 of the
Securities Exchange Act, or is otherwise designated by the Board as an employee
whose compensation is subject to the authority of the Compensation Committee of
the Board, shall be subject to the specific approval of the Compensation
Committee of the Board.

 

(b)           Participation.  An employee’s participation in the Plan shall be
effective upon notification of the employee of his status as a Participant by
the Committee. Participation in the Plan shall continue until such time as the
Participant terminates employment with the Employer, and as long thereafter as
the Participant is eligible to receive benefits under this Plan.

 

3.2           Vesting.  Each Participant shall be one hundred percent (100%)
vested in benefits under this Plan after completing five (5) Years of
Participation in the Plan. The preceding notwithstanding, each Participant shall
be one hundred percent (100%) vested in benefits under this Plan upon death,
Disability or a Change in Control.

 

3.3           Cessation of Eligibility.  Notwithstanding Section 3.1(b) of this
Plan, if a Participant ceases to be designated by the Committee as eligible to
participate in the Plan, by reason of a change in employment status or
otherwise, participation herein and eligibility to receive benefits hereunder
shall be limited to the Participant’s interest in such benefits as of the date
designated by the Committee.

 

4.             PRE-TERMINATION SURVIVOR BENEFIT

 

If a Participant dies while employed by the Employer, the Employer shall pay a
supplemental survivor benefit to the Participant’s Spouse. The amount of this
benefit shall be an amount equal to one-half (1/2) of the amount that would have
been payable to the Participant as a fully vested Normal Retirement Benefit in
the form of a life annuity payable monthly (as if the Participant had terminated
employment with the Employer immediately before his or her date of death and
elected a life annuity form of benefit), payable monthly for the life of the
Spouse, calculated using the three percent (3%) reduction per year specified in
5.3 to the Participant’s age at death if the Participant died before attaining
age 62, with payments commencing to the Spouse within thirty (30) days following
the Participant’s date of death; provided, that if the Participant would have
been entitled to a benefit described in Section 5.7(e) had the Participant
terminated employment with the Employer immediately prior to the date of death
and such benefit has a greater Acturial Equivalent value than the benefit under
this Section 4.1,

 

6

--------------------------------------------------------------------------------


 

then the benefit described in 5.7(c) shall be payable to the Participant’s
Spouse or Beneficiary as the case may be.

 

5.             SUPPLEMENTAL RETIREMENT BENEFITS

 

5.1           Normal Retirement Benefit.  If a Participant retires on the Normal
Retirement Date, the Employer shall pay to the Participant (payable at the time
specified in Section 5.7(d)) a Supplemental Retirement Benefit that is the
Actuarial Equivalent of a life annuity payable monthly, calculated as if it
commenced on the first day of the calendar month following the Participant’s
date of termination of employment with the Employer, for the Participant’s life
in an amount equal to the Target Retirement Percentage multiplied by the
Participant’s Final Average Compensation, less:

 

(a)           Fifty percent (50%) of the Participant’s primary Social Security
benefit determined at age 62, and

 

(b)           An amount equal to the Participant’s Qualified and Other Plan
Accounts amounts, determined as of the Participant’s date of termination and
subject to Section 5.8, converted to a monthly life annuity on an Actuarial
Equivalent basis

 

times the vesting percentage determined under Section 3.2 of this Plan.

 

5.2           Deferred Retirement Benefit.  If a Participant retires at a
Deferred Retirement Date, the Employer shall pay to the Participant (payable at
the time specified in Section 5.7(d)) a Supplemental Retirement Benefit
calculated pursuant to Section 5.1, except that 5.1(a) and 5.1(b) shall be
measured at the Participant’s date of termination.

 

5.3           Early Retirement Benefit.  If a Participant retires at an Early
Retirement Date, the Employer shall pay to the Participant (payable at the time
specified in Section 5.7(d)) a Supplemental Retirement Benefit that is the
Actuarial Equivalent of a life annuity payable monthly, calculated as if it
commenced on the first day of the calendar month following the Participant’s
62nd birthday and reduced as provided for in this Section 5.3, for the
Participant’s life in an amount equal to the Target Retirement Percentage
multiplied by the Participant’s Final Average Compensation, less:

 

(a)           Fifty percent (50%) of the Participant’s primary Social Security
benefit projected to be paid at age 62 assuming no future increases in
Compensation, no change in the Social Security Act and no change in the cost of
living or the average wage indexes, and

 

(b)           An amount equal to the Participant’s Qualified and Other Plan
Accounts amounts, determined as of the Participant’s date of termination of
employment with the Employer and subject to Section 5.8, converted to a monthly
life annuity beginning at age 62 on an Actuarial Equivalent basis but assuming
no growth in such amounts to age 62;

 

7

--------------------------------------------------------------------------------

 

times the vesting percentage determined under Section 3.2 of this Plan.

 

If a Participant retires with the approval of the Committee, the above Early
Retirement Benefit shall be reduced by three percent (3%) for each year by which
the actual benefit commencement date precedes the Participant’s 62nd birthday
(prorated for partial years on a monthly basis). If a Participant retires
without the approval of the Committee, the above Early Retirement Benefit shall
be reduced by five percent (5%) for each year by which the actual benefit
commencement date precedes the first day of the calendar month following the
Participant’s 62nd birthday (prorated for partial years on a monthly basis). 
For Participants who retire without approval of the Committee, this benefit
shall be further reduced by a fraction equal to the Participant’s actual Years
of Credited Service at termination over Years of Credited Service the
Participant would have had at age 62.

 

5.4           Early Termination Retirement Benefit.  If a Participant terminates
employment with an Employer prior to Early Retirement, the Employer shall pay to
the Participant (payable at the time specified in Section 5.7(d)) a Supplemental
Retirement Benefit that is the Actuarial Equivalent of a life annuity payable
monthly, calculated as if it commenced on the first day of the calendar month
following the Participant’s 62nd birthday, for the Participant’s life in an
amount equal to the product of (a) times (b) times (c) where:

 

(a)           is an amount equal to the Target Retirement Percentage multiplied
by the Participant’s Final Average Compensation, less:

 

(i)            Fifty percent (50%) of the Participant’s primary Social Security
benefit projected to be paid at age 62 assuming no future increases in
Compensation, no change in the Social Security act and no change in the cost of
living or the average wage indexes, and

 

(ii)           An amount equal to the Qualified and Other Plan Accounts amounts,
determined as of the date of the Participant’s date of termination and subject
to Section 5.8, converted to a monthly life annuity beginning at age 62 on an
Actuarial Equivalent basis but assuming no growth in such amounts to age 62.

 

(b)           is the vesting percentage determined under Section 3.2 of this
Plan; and

 

(c)           is a fraction equal to the Participant’s Years of Credited Service
at termination over Years of Credited Service the Participant would have had at
age 62.

 

5.5           Change in Control Benefits.  If a Participant is Involuntarily
Terminated within thirty-six (36) months of a Change in Control, such
Participant shall be granted two (2) extra Years of Credited Service under the
Plan, and the greater of Final Compensation or Final Average Compensation shall
be used in determining the Participant’s Supplemental Retirement Benefit. For
such Involuntarily Terminated

 

8

--------------------------------------------------------------------------------


 

Participants, the Employer shall pay to the Participant (payable at the time
specified in Section 5.7(d)) a Supplemental Retirement Benefit calculated in the
same manner as an Early Retirement Benefit pursuant to Section 5.3 as if the
Participant retired with the approval of the Committee.

 

5.6           Disability Retirement Benefit.  If a Participant terminates
employment prior to Normal Retirement as a result of Disability, the Employer
shall pay to the Participant (payable at the time specified in Section 5.7(d)) a
Supplemental Retirement Benefit that is the Actuarial Equivalent of a life
annuity payable monthly, calculated as if it commenced 30 days after the
Participant’s 62nd birthday, for the Participant’s life in an amount equal to
the amount the Participant would have received at such time under the Normal
Retirement provisions of this Article. For purposes of this calculation, Years
of Credited Service and Years of Participation shall continue to accrue during
the period of Disability and the Participant’s Final Average Compensation shall
be based only on the amounts earned during the sixty (60) months prior to
Disability if this provides the Participant with a greater benefit.

 

5.7           Payment of Benefits.

 

(a)           Form of Benefit Payments.  The normal form of benefit payment
shall be a single lump sum payment equal to the Actuarial Equivalent of a life
annuity payable monthly.  Any other form of monthly benefit elected by the
Participant must be the Actuarial Equivalent of a life annuity payable monthly.
The form of benefit payments available to Participants shall be:

 

(i)            Lump Sum Payment

 

(ii)           Life Annuity

 

(iii)          10-Year Certain and Life Annuity

 

(iv)          50% Joint and Spouse Survivor Annuity

 

(v)           100% Joint and Spouse Survivor Annuity

 

(b)           Default Form of Benefit Payment.  If there is no effective
Form and Time of Benefit Election by a Participant, such Participant’s form of
benefit payment shall be a single lump sum payment equal to the Actuarial
Equivalent of a life annuity payable monthly.

 

(c)           Form and Time of Benefit Election.  Except as provided in
Section (c)(i) with respect to Participants as of January 1, 2005, at the time
of enrollment the Participant shall deliver to the Employer a Form and Time of
Benefit Election (in a form satisfactory to Corporation) specifying (i) one of
the forms of benefit payments described in Section (a), and (ii) a Benefit
Commencement Date (which may not be later than the first day of the first
calendar month beginning after the Participant’s 62nd birthday) applicable in
the

 

9

--------------------------------------------------------------------------------


 

event the Participant receives an Early Retirement, Early Termination, or Change
in Control Benefit.

 

(i)            Form and Time of Benefit Election for Participants as of
January 1, 2005.  Each Participant who was a Participant as of January 1, 2005,
shall make a Form and Time of Benefit Election not later than December 31, 2005.

 

(ii)           Changes to Form and Time of Benefit Elections.  A Participant may
amend, revoke, or replace a Form and Time of Benefit Election, subject to the
following restrictions (unless the Committee expressly waives or modifies one or
more of such restrictions based on the Committee’s determination that such
waiver or modification would not result in constructive receipt or cause the
Plan not to meet the requirements of applicable law or Treasury Regulations):

 

(1)           In no event may a Participant change his or her Form and Time of
Benefit Election to accelerate the time or schedule of any benefit payment under
the Plan (including without limitation any change from any annuity form of
benefit payment to a lump sum form of payment);

 

(2)           No change to an existing Form and Time of Benefit Election may
take effect until at least 12 months after the date of such amended Form and
Time of Benefit Election;

 

(3)           With respect to distributions other than distributions upon the
death or Disability of a Participant, the first date on which a distribution or
installment may be made under an amended Form and Time of Benefit Election may
not be earlier than five years after the date the distribution or payment would
otherwise have been made; and

 

(4)           In no event may a Participant make more than one amendment to a
Form and Time of Benefit Election to delay any distribution or payment.

 

The Committee may modify the foregoing restrictions and/or adopt other
restrictions from time to time to provide for efficient administration of the
Plan and to cause the Plan to comply with applicable law and Treasury
Regulations.

 

(d)           Time of Payment or Commencement of Benefit Payments.

 

(i)            Normal and Deferred Retirement Benefits.  A Participant’s Normal
Retirement or Deferred Retirement Benefit will be payable or will commence on
the first day of the seventh calendar month beginning after the Participant’s
termination of employment.

 

10

--------------------------------------------------------------------------------


 

(ii)           Early Retirement, Early Termination, and Change in Control
Benefits.  A Participant’s Early Retirement, Early Termination, or Change in
Control Benefit will be payable or will commence on the later of:

 

(1)           The first day of the seventh calendar month beginning after the
Participant’s termination of employment; or

 

(2)           The Benefit Commencement Date specified in the Participant’s
Form and Time of Benefit Election.

 

(iii)          Disability Retirement Benefits.  A Participant’s Disability
Retirement Benefit will be payable or will commence on the first day of the
first calendar month beginning after the earlier of (1) the Participant’s 62nd
birthday or (2) the date the Participant ceases to be Disabled.

 

(e)           Death Prior to Commencement of Benefit Payments.  If a Participant
terminates employment and dies before the commencement of benefits as provided
under Section 5.7(d), any survivor benefit under the form of benefit that was
elected by the Participant under Sections 5.7(a)(iii), (a)(iv), or (a)(v) shall
be payable to the Participant’s Spouse or Beneficiary, as the case may be, at
the time benefits otherwise would have commenced to the Participant.

 

5.8           Qualified and Other Retirement Plan Accounts Offset.  In the event
that all or a portion of a Participant’s Qualified and Other Retirement Plan
Accounts are paid out prior to the applicable benefit calculation date under any
provision of Section 5 of the Plan, the value of such Accounts at termination
shall be the amount distributed Accumulated with Interest to the date of
termination.

 

5.9           Withholding; Payroll Taxes.  The Employer shall withhold from
payments made hereunder any taxes required to be withheld from a Participant’s
wages for the federal or any state or local government. However, a Beneficiary
may elect not to have withholding for federal income tax purposes pursuant to
Section 3405 of the Internal Revenue Code, or any successor provision.

 

5.10         Payment to Guardian.  If a Plan benefit is payable to a minor or a
person declared incompetent or to a person incapable of handling the disposition
of his property, the Committee may direct payment of such Plan benefit to the
guardian, legal representative or person having the care and custody of such
minor, incompetent or person. The Committee may require proof of incompetency,
minority, incapacity or guardianship as it may deem appropriate prior to
distribution of the Plan benefit. Such distribution shall completely discharge
the Committee and the Employer from all liability with respect to such benefit.

 

6.             BENEFICIARY DESIGNATION

 

6.1           Beneficiary Designation.  Each Participant shall have the right,
at any time, to designate any person or persons as his Beneficiary or
Beneficiaries (both

 

11

--------------------------------------------------------------------------------


 

primary as well as secondary) to whom benefits under this Plan shall be paid in
the event of his death prior to payment to Participant of the benefits due to
the Participant under the Plan. Each Beneficiary designation shall be in a
written form prescribed by the Committee, and will be effective only when filed
with the Committee during the Participant’s lifetime.

 

6.2           Changing Beneficiary.  Subject to Section 6.3, any Beneficiary
designation may be changed by a Participant without the consent of the
previously named Beneficiary by the filing of a new designation with the
Committee. The filing of a new designation shall cancel all designations
previously filed. If a Participant’s benefits under the Plan are subject to the
community property laws of any state, any Beneficiary designation or change in
Beneficiary designation shall be valid or effective only as permitted by
applicable law.

 

6.3           No Beneficiary Designation.  In the absence of an effective
Beneficiary Designation, or if all designated Beneficiaries predecease the
Participant or dies prior to complete distribution of the Participant’s
benefits, then the Participant’s designated Beneficiary shall be deemed to be
the person in the first of the following classes in which there is a survivor:

 

(a)           the surviving Spouse;

 

(b)           the Participant’s children, except that if any of the children
predeceases the Participant but leaves issue surviving, then such issue shall
take by right of representation the share the parent would have taken if living;

 

(c)           the Participant’s estate.

 

7.             ADMINISTRATION

 

7.1           Committee; Duties.  The Plan shall be administered by a Committee
consisting of not less than three (3) persons appointed by the Corporation. 
Members of the Committee may be Participants in the Plan. The members of the
Committee on January 1, 2008 are Curtis M. Stevens, Cynthia Ann Harris and
Jeffrey D. Poloway. The Committee shall have the authority to make, amend,
interpret and enforce all appropriate rules and regulations for the
administration of the Plan and decide or resolve any and all questions,
including interpretations of the Plan, as may arise in connection with the
Plan.  Members of the Committee may be Participants under the Plan; provided,
that a member of the Committee who is also a Participant shall not participate
in any decision or interpretation of the Committee that relates specifically to
the calculation of or right to receive his or her accrued benefit under the
Plan.  A majority vote of the Committee members entitled to vote shall control
any Committee decision.

 

7.2           Agents.  The Committee may, from time to time, employ other agents
and delegate to them such administrative duties as it sees fit, and may from
time to time consult with counsel who may be counsel to the Employer.

 

12

--------------------------------------------------------------------------------


 

7.3           Binding Effect of Decisions.  The decision or action of the
Committee with respect to any question arising out of or in connection with the
administration, interpretation and application of the Plan and the rules and
regulations promulgated hereunder shall be final, conclusive and binding upon
all persons having any interest in the Plan.

 

7.4           Indemnity of Committee.  The Employer shall indemnify and hold
harmless the members of the Committee against any and all claims, loss, damage,
expense or liability arising from any action or failure to act with respect to
the Plan, except in the case of gross negligence or willful misconduct.

 

8.             CLAIMS PROCEDURE

 

8.1           Claim.  Any person claiming a benefit, requesting an
interpretation or ruling under the Plan or requesting information under the Plan
shall present the request in writing to the Committee which shall respond in
writing within thirty (30) days.

 

8.2           Denial of Claim.  If the claim or request is denied, the written
notice of denial shall state:

 

(a)           The reason for denial, with specific reference to the Plan
provisions on which the denial is based.

 

(b)           A description of any additional material or information required
and an explanation of why it is necessary.

 

(c)           An explanation of the Plan’s claim review procedure.

 

8.3           Review of Claim.  Any person whose claim or request is denied or
who has not received a response within thirty (30) days may request review by
notice given in writing to the Committee. The claim or request shall be reviewed
by the Committee who may, but shall not be required to, grant the claimant a
hearing. On review, the claimant may have representation, examine pertinent
documents, and submit issues and comments in writing.

 

8.4           Final Decision.  The decision on review shall normally be made
within sixty (60) days. If an extension of time is required for a hearing or
other special circumstances, the claimant shall be notified and the time limit
shall be one hundred twenty (120) days. The decision shall be in writing and
shall state the reason and the relevant plan provisions. All decisions on review
shall be final and bind all parties concerned.

 

9.             TERMINATION, SUSPENSION OR AMENDMENT

 

9.1           Termination, Suspension or Amendment of Plan.  The Corporation may
at any time terminate, suspend or amend the Plan in whole or in part; provided,
however, that any such termination or suspension, or any amendment that would
materially change the benefits provided under the Plan, shall be subject to the
prior approval of

 

13

--------------------------------------------------------------------------------


 

the Compensation Committee of the Board.  Provided, further, that no such action
shall be effective to decrease or restrict the accrued benefit of any
Participant as of the date of such action.

 

10.          MISCELLANEOUS

 

10.1         Unfunded Plan.  The Plan is intended to be an unfunded plan
maintained primarily to provide deferred compensation benefits for a select
group of “management or highly-compensated employees” within the meaning of
Sections 201, 301 and 401 of the Employee Retirement Income Security Act of
1974, as amended (“ERISA”), and therefore is exempt from the provisions of Parts
2, 3 and 4 of Title I of ERISA. Accordingly, the Plan shall terminate and no
further benefits shall accrue hereunder in the event it is determined by a court
of competent jurisdiction or by an opinion of counsel that the Plan constitutes
an employee pension benefit plan within the meaning of Section 3(2) of ERISA
which is not so exempt. In the event of such termination, the amount of each
Participant’s vested benefits under the Plan shall be distributed to such
Participant at such time and in such manner as the Committee, in its sole
discretion, determines.

 

10.2         Unsecured General Creditor.  In the event of Employer’s insolvency,
Participants and their Beneficiaries, heirs, successors, and assigns shall have
no legal or equitable rights, interest or claims in any property or assets of
the Employer, nor shall they be Beneficiaries of, or have any rights, claims or
interests in any life insurance policies, annuity contracts or the proceeds
therefrom owned or which may be acquired by the Employer. In that event, any and
all of the Employer’s assets and policies shall be, and remain, the general,
unpledged, unrestricted assets of the Employer. The Employer’s obligation under
the Plan shall be that of an unfunded and unsecured promise of the Employer to
pay money in the future.

 

10.3         Trust Fund.  The Employer shall be responsible for the payment of
all benefits provided under the Plan. At its discretion, the Employer may
establish one or more trusts, with such trustees as the Board may approve, for
the purpose of providing for the payment of such benefits. Such trust or trusts
may be irrevocable, but the assets thereof shall be subject to the claims of the
Employer’s creditors. To the extent any benefits provided under the Plan are
actually paid from any such trust, the Employer shall have no further obligation
with respect thereto, but to the extent not so paid, such benefits shall remain
the obligation of, and shall be paid by, the Employer.

 

10.4         Nonassignability.  Neither a Participant nor any other person shall
have any right to commute, sell, assign, transfer, pledge, anticipate, mortgage
or otherwise encumber, transfer, hypothecate or convey in advance of actual
receipt the amounts, if any, payable hereunder, or any part thereof, which are,
and all rights to which are, expressly declared to be unassignable and
nontransferable. No part of the amounts payable shall, prior to actual payment,
be subject to seizure or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by a Participant or any other person, nor
be transferable by operation of law in the event of a Participant’s or any other
person’s bankruptcy or insolvency.

 

14

--------------------------------------------------------------------------------


 

10.5         Not a Contract of Employment.  The terms and conditions of the Plan
shall not be deemed to constitute a contract of employment between the Employer
and the Participant, and the Participant (or his or her Beneficiary) shall have
no rights against the Employer except as may otherwise be specifically provided
herein. Moreover, nothing in the Plan shall be deemed to give a Participant the
right to be retained in the service of the Employer or to interfere with the
right of the Employer to discipline or discharge the Participant at any time.

 

10.6         Protective Provisions.  A Participant will cooperate with the
Employer by furnishing any and all information requested by the Employer, in
order to facilitate the payment of benefits hereunder, and by taking such
physical examinations as the Employer may deem necessary and taking such other
action as may be requested by the Employer.

 

10.7         Terms.  Whenever any words are used herein in the masculine, they
shall be construed as though they were used in the feminine in all cases where
they would so apply; and wherever any words are used herein in the singular or
in the plural, they shall be construed as though they were used in the plural or
the singular, as the case may be, in all cases where they would so apply.

 

10.8         Captions.  The captions of the articles, sections and paragraphs of
the Plan are for convenience only and shall not control or affect the meaning or
construction of any of its provisions.

 

10.9         Governing Law; Arbitration.  The provisions of the Plan shall be
construed and interpreted according to the laws of the State of Delaware.  Any
dispute or claim that arises out of or that relates to the Plan or to the
interpretation, breach, or enforcement of the Plan, shall be resolved by
mandatory arbitration in accordance with the then effective arbitration rules of
the American Arbitration Association, and any judgment upon the award rendered
pursuant to such arbitration may be entered in any court having jurisdiction
thereof.

 

10.10       Validity.  In case any provision of the Plan shall be held illegal
or invalid for any reason, said illegality or invalidity shall not affect the
remaining parts hereof, but the Plan shall be construed and enforced as if such
illegal and invalid provision had never been inserted herein.

 

10.11       Notice.  Any notice or filing required or permitted to be given to
the Committee under the Plan shall be sufficient if in writing and hand
delivered, or sent by registered or certified mail, to any member of the
Committee or the Secretary of the Employer. Such notice shall be deemed given as
of the date of delivery or, if delivery is made by mail, as of the date shown on
the postmark on the receipt for registration or certification.

 

15

--------------------------------------------------------------------------------


 

10.12       Successors.  The provisions of the Plan as it may be amended from
time to time shall bind and inure to the benefit of the Employer and its
successors and assigns. The term successors as used herein shall include any
corporate or other business entity which shall, whether by merger,
consolidation, purchase or otherwise acquire all or substantially all of the
business and assets of the Employer, and successors of any such corporation or
other business entity.

 

 

 

LOUISIANA-PACIFIC CORPORATION

 

 

 

 

 

 

 

By:

 

 

 

Executive Vice President, Administration,

 

 

and Chief Financial Officer

 

 

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

Secretary

 

 

 

 

Date:

 

 

16

--------------------------------------------------------------------------------
